Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 10/8/20.  As directed by the amendment: claims 9-10 and 12-14 have been amended, claims 2-4, 6-7, and 15-23 have been cancelled, and claims 24-32 have been added.  As per the reasons below, the application is in condition for allowance of claims 9-10, 12-14, and 15-23.

Terminal Disclaimer
The terminal disclaimer filed on 8/23/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,526,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, a ventilation system/method of making such a system which includes a mechanical ventilator adapted to provide mechanical ventilation to a patient, a processor in communication therewith for controlling operation of the mechanical ventilator, a user interface in communication with the processor and adapted to provide a quick start mode configured to initiate the mechanical ventilation and deliver a pressurized gas via a single step operation according to a predetermined flow rate and using a plurality of preset values for a plurality of ventilation parameters preset by the processor, wherein under the quick start mode, upon the single step operation, a first breath is automatically delivered at the flow rate and a signal is detected and accessed by the processor that is representative of a present value of a tidal volume of the patient and the flow rate is automatically 
The closest prior art references of record are: Vandine et al. (2011/0138315), Sherman et al. (9,180,266), Feldhahn et al. (DE 102005060844 A1), Schnitzer et al. (5,692,497), Milne (2010/0218766), McCarthy (8,707,954), and Banner et al. (6,571,796).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 9, 24, and 32 without impermissible hindsight using Applicant’s disclosure as a blueprint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785